Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 1 of 8 PageID #: 7781




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


RAMOT AT TEL AVIV UNIVERSITY LTD.,

                 Plaintiff,             Case No. 2:19-cv-00225-JRG

            v.
                                        JURY TRIAL DEMANDED
CISCO SYSTEMS, INC.,

                 Defendant.


      DEFENDANT CISCO SYSTEMS, INC.’S RENEWED MOTION TO STAY
                 PENDING EX PARTE REEXAMINATION OF
         U.S. PATENT NO. 10,270,535, NO. 10,033,465 AND NO. 10,461,866
Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 2 of 8 PageID #: 7782




          In view of two recent developments in the Ex Parte Reexaminations of the Patents-in-Suit

(one by the Patent Office and one by Plaintiff Ramot at Tel Aviv University, Ltd. (“Ramot”)),

Defendant Cisco Systems, Inc. (“Cisco”) respectfully renews its previously filed Motion to Stay

Pending Ex Parte Reexamination of U.S. Patent No. 10,270,535, No. 10,033,465 and No.

10,461,866 (the “Motion to Stay”) (Dkt. 107), which the Court recently denied without prejudice.

Dkt. 205.

          First, on November 27, the Patent Office issued its first Office Action in the Ex Parte

Reexamination (“EPR”) of the ’535 Patent, rejecting all challenged claims from that patent,

including all of the claims asserted in this case (claims 1 and 2). Dkt. 209. In view of that Office

Action, all asserted claims from all three Patents-in-Suit now stand rejected by the Patent Office.

Id.; Dkt. 171 (notice re: ’465 Patent rejection); Dkt. 180 (notice re: ’866 Patent rejection).

          Second, on the same day, Ramot made the strategic decision to request a 2-month extension

to respond to the pending Office Actions in the ’465 and ’866 EPRs. Ramot’s request to delay the

reexamination proceedings (a request that Ramot never suggested was forthcoming at the

November 19 status conference a week earlier) 1 all but ensures that there will not be further

developments on those two patents before the March 1 trial day.

          Accordingly, Cisco respectfully renews its request that the Court stay this case until the

Patent Office issues final Office Actions on all three Patents-in-Suit (i.e., but for Ramot’s unilateral

decision to purposely delay, the event that the parties agreed potentially could occur in the March

timeframe for two of the Patents-in-Suit). Once the final Office Actions issue, the parties and the

Court can reconvene to determine whether the stay should continue.




1
    See generally Nov. 19, 2020 Tr. attached hereto as Exhibit 1).
Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 3 of 8 PageID #: 7783




I.      FACTUAL AND PROCEDURAL BACKGROUND

        Cisco filed Requests for EPRs on all three Patents-in-Suit. Dkt. No. 107. The Patent Office

found substantial new questions of patentability as to each of the asserted claims in the Patents-in-

Suit, granted all Requests for EPR, and Cisco filed the Motion to Stay. Id.

        Subsequently, the Patent Office issued Office Actions rejecting all challenged claims of

two of the three Patents-in-Suit, and set the deadlines for responding to the Office Actions to

December 13, 2020 for the ’465 EPR and December 20, 2020 for the ’866 EPR. Dkts. 171, 180.

        On November 19, 2020, the Court held a status conference on Cisco’s Motion to Stay. The

Court specifically asked about the timing of the EPRs, and Ramot’s counsel noted that it had “some

responses coming up,” and expected another “Office Action within four to six months thereafter,”

which “could be another rejection … it could be allowance … or it could be a final rejection.” Ex.

1, at 12. 2 Ramot’s counsel never suggested it would instead seek to delay deadlines in these

proceedings. See generally id.

        As of the date the Court ruled on Cisco’s Motion to Stay, an Office Action had not yet been

issued on the third Patent-in-Suit (’535 Patent). Accordingly, only six of the eight asserted claims

stood rejected. In denying Cisco’s Motion to Stay without prejudice, the Court noted that “a stay

has the potential to simplify the issues in question[] and the trial of the case” and predicted that the

“potential for simplification [could] be more certain in time.” Dkt. 205, at 3. The Court thus

granted Cisco the right to “refile its motion when more is known definitively.” Id. at 4. Four days

later, the Court’s prediction started to materialize, as the Patent Office issued an Office Action on


2
  The pace of these EPRs has proved to be even quicker, as the Office Actions in the ’465 and ’866
EPRs issued approximately three months after the Patent Office granted the Requests for EPRs.
Specifically, the PTO found substantial new questions of patentability as to the ’465 Patent on
June 25, 2020, and issued the Office Action rejecting all claims on October 13, 2020. The PTO
found substantial new questions of patentability as to the ’866 Patent on July 10, 2020, and issued
the Office Action rejecting all claims on October 20, 2020.
                                                   2
Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 4 of 8 PageID #: 7784




the final Patent-in-Suit rejecting all claims. Accordingly, all of the claims asserted in this litigation

now stand rejected. Absent another extension request, Ramot’s response on the ’535 EPR is due

January 27, 2021.

        The Court also noted in its stay denial order that “discovery is complete and a trial date has

been set,” and that “only time will tell whether any of the eight asserted claims will remain,

uncancelled and unmodified, after the reexamination procedure.” Id. at 3-4. At that time, Ramot’s

responses to the first Office Actions would have been due December 13, 2020 for the ’465 EPR

and December 20, 2020 for the ’866 EPR. It was thus reasonable to expect that final Office Actions

for the two EPRs could issue near or around March 2021.

        Ramot, however, actively moved to alter that schedule after the Court issued its ruling on

the Motion to Stay, and after the Court had continued the trial to March 1, 2020. Specifically, on

November 27, Ramot filed requests for two-month extensions to respond to the Office Actions in

the ’465 and ’866 EPRs. See Dkt. 209. Ramot thus ensured a delayed resolution of the EPR

proceedings. The Patent Office granted both extensions, setting new deadlines of February 16,

2021 and February 22, 2021 for Ramot to respond. See Exhibits 2, 3 (attached). Accordingly,

rather than streamlining invalidity issues for trial and potentially receiving final Office Actions

before or around the March 1 trial date (a schedule that was possible as of the November 19

teleconference), Ramot’s request has all but prevented the Patent Office from further evaluating

the EPRs by that timeframe.

II.     ARGUMENT

        The Court, appropriately, had “concern[s]” about starting trial when all asserted claims

stand rejected, given that the “rejection process often concludes with claims that are modified in

some way.” Ex. 1, at 6. However, unlike many other similar scenarios involving ex parte

reexaminations, this case has an unusual combination of Office Actions cancelling all asserted
                                                   3
Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 5 of 8 PageID #: 7785




claims and a party’s concerted effort to stall the Patent Office’s progress to timely consider the

merits of the Patents-in-Suit without notice to the Court. Indeed, when the Court probed at the

status conference regarding the expected timing of the conclusion of the EPRs relative to the

district court schedule, Ramot did not apprise the Court or Cisco of its intention to unilaterally

delay to the maximum extent possible the resolution of the EPR proceedings by requesting the

longest extension allowed under the Patent Office rules.

       Rather than proceeding before the Patent Office on the expeditious schedule that was in

progress—which already resulted in quick rejections of all asserted claims of the Patents-in-Suit—

Ramot has chosen to do the opposite. These efforts to delay a timely resolution before the Patent

Office should not be rewarded when evaluating any prejudice to Ramot by a stay of these

proceedings while the Patent Office determines the fate of the asserted claims in this case (all of

which stand currently rejected). See Dkt. 110, at 2-4; Dkt. 205 (holding that a stay would prejudice

Ramot, which “has an interest in timely enforcing its patents”).

       Accordingly, Cisco respectfully renews its request that the Court grant its Motion to Stay

and stay all proceedings pertaining to the Patents-in-Suit pending the issuance of the final Office

Actions. At that point, the status of the claims can be evaluated and, if appropriate, the stay can

be either lifted or continued.

III.   CONCLUSION

       For the foregoing reasons, Cisco submits that good cause exists for staying all claims and

issues pertaining to the Patents-in-Suit. Accordingly, Cisco respectfully requests that the Court

grant this motion.

 Dated: December 17, 2020                      Respectfully submitted,

                                               /s/ Melissa R. Smith

                                               Melissa R. Smith
                                                 4
Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 6 of 8 PageID #: 7786




                                    Texas Bar No. 24001351
                                    melissa@gillamsmithlaw.com
                                    GILLAM & SMITH LLP
                                    303 S. Washington Ave.
                                    Marshall, TX 75670
                                    Tel.: (903) 934-8450
                                    Fax.: (903) 934-9257

                                    L. Norwood Jameson (GA Bar No. 003970)
                                    wjameson@duanemorris.com
                                    Matthew C. Gaudet (GA Bar No. 287789)
                                    mcgaudet@duanemorris.com
                                    Matthew S. Yungwirth (GA Bar No. 783597)
                                    msyungwirth@duanemorris.com
                                    John R. Gibson (GA Bar No. 454507)
                                    jrgibson@duanemorris.com
                                    Sajid Saleem (GA Bar No. 382996)
                                    SSaleem@duanemorris.com
                                    DUANE MORRIS LLP
                                    1075 Peachtree Street NE, Suite 2000
                                    Atlanta, GA 30309
                                    Tel: (404) 253-6900
                                    Fax: (404) 253-6901

                                    Joseph A. Powers (PA Bar No. 84590)
                                    japowers@duanemorris.com
                                    DUANE MORRIS LLP
                                    30 South 17th Street
                                    Philadelphia, PA 19103-4196
                                    Tel.: (215) 979-1842
                                    Fax: (215) 689-3797

                                    Gilbert A. Greene (Texas Bar No. 24045976)
                                    bgreene@duanemorris.com
                                    DUANE MORRIS LLP
                                    Las Cimas IV
                                    900 S. Capital of Texas Hwy., Suite 300
                                    Austin, TX 78746-5435
                                    Tel.: (512) 277-2300
                                    Fax: (512) 519-858

                                    Evan J. Muller (IL Bar No. 6330178)
                                    ejmuller@duanemorris.com
                                    Duane Morris LLP
                                    190 S. LaSalle Street, Suite 3700
                                    Chicago, IL 60603

                                      5
Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 7 of 8 PageID #: 7787




                                    Tel.: (312) 499-6709
                                    Fax: (312) 277-6534

                                    Counsel for Defendant
                                    Cisco Systems, Inc.




                                      6
Case 2:19-cv-00225-JRG Document 221 Filed 12/17/20 Page 8 of 8 PageID #: 7788




                            CERTIFICATE OF CONFERENCE

       On December 14 2020, counsel for Cisco met and conferred with counsel for Ramot, as

required by Local Rule 7(h). Counsel for Ramot confirmed that Ramot opposes this motion.

Discussions conclusively ended at an impasse, leaving an open issue for the Court to resolve.

                                                           /s/ Melissa R. Smith
                                                           Melissa R. Smith


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on December 17, 2020, the foregoing document was filed

electronically in compliance with Local Rule CV-5(a)(3) with a copy of this document via the

Court’s CM/ECF system.

                                                           /s/ Melissa R. Smith
                                                           Melissa R. Smith




                                                7
